Citation Nr: 0801386	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-32 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to September 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that, in his November 2004 notice of 
disagreement, the veteran disagrees with the initial 
disability ratings assigned for degenerative joint disease of 
the right knee and for degenerative joint and disc disease of 
the thoracolumbar spine.  In a September 2005 rating 
decision, the RO granted a higher initial disability rating 
of 10 percent for the veteran's degenerative joint and disc 
disease of the thoracolumbar spine.  In October 2005, the 
veteran submitted his substantive appeal, in which he 
specified that he was appealing only the initial rating of 
degenerative joint disease of the left knee.  Despite the 
supplemental statement of the case issued in November 2005, 
which discussed both the veteran's knee and back 
disabilities, the only issue properly before the Board in 
this appeal is the veteran's claim for entitlement to an 
initial rating in excess of 10 percent for degenerative joint 
disease of the left knee.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates, at 
worst, flexion of the veteran's left knee to 45 degrees, 
considering pain on use, and extension to zero degrees.

2.  The competent medical evidence of record demonstrates 
slight instability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease of the left knee 
have not been met for the entire period of the claim.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 (2007).  

2.  The criteria for a separate initial disability rating of 
10 percent for instability of the left knee have been met for 
the entire period of the claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial decision on a claim by the agency of original 
jurisdiction (AOJ), and it applies to each of the five 
elements of the claim, including notice that a disability 
rating and an effective date for an award of benefits will be 
assigned if service connection is established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned (as is the case here) the typical service-
connection claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. 
473, 491 (2006).

That said, a letter sent to the veteran in May 2004 informed 
him of what evidence was needed to establish the benefits 
sought (i.e. an increased rating), of what VA would do or had 
done, what evidence the veteran should provide, and asked the 
veteran to send in any evidence in his possession that 
pertained to the claim.  The veteran was also provided with a 
statement of the case in September 2006.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, 
private treatment records, and lay statements have been 
obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was also 
accorded VA compensation examinations in August 2004 and 
August 2005.  38 C.F.R. 
§ 3.159(c)(4).  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Higher Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

At the outset, the Board notes that claims for increased 
ratings, to include initial ratings, require consideration of 
entitlement to such ratings during the entire relevant time 
period involved, i.e. from the date the veteran files a claim 
which ultimately results in an appealed RO decision, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran has been diagnosed with osteoarthritis of the 
left knee.  The RO evaluated the veteran's arthritis as 
arthritis due to trauma under Diagnostic Code 5010.  
Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5003, degenerative arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a.  Therefore, the Board will 
consider the veteran's left knee disability under the 
diagnostic codes pertaining to limitation of motion of the 
leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2007). 

Under Diagnostic Code 5260 (limitation of flexion), where 
flexion or bending of the leg is limited to 60 degrees, the 
disability rating will be noncompensable (0 percent).  A 10 
percent disability rating is warranted where flexion of the 
leg is limited to 45 degrees.  A 20 percent disability rating 
is warranted where flexion of the leg is limited to 30 
degrees.  A 30 percent disability rating is warranted where 
flexion of the leg is limited to 15 degrees.  38 C.F.R. § 
4.71a. 

Under Diagnostic Code 5261 (limitation of extension), a 10 
percent rating is appropriate where extension of the leg is 
limited to 10 degrees, and a 20 percent rating is warranted 
for leg extension limited to 15 degrees.  38 C.F.R. § 4.71a. 

Instability of the knee is rated under Diagnostic Code 5257, 
which provides that, where there is recurrent subluxation or 
lateral instability, a 10 percent rating is warranted where 
the disability is slight, a 20 percent rating is warranted 
where the disability is moderate, and a 30 percent (maximum) 
rating is warranted where the disability is severe.  38 
C.F.R. § 4.71a.

Arthritis, which is rated on the basis of limitation of 
motion, and instability of the knee may be rated separately 
under the diagnostic criteria of Diagnostic Code 5003 and 
Diagnostic Code 5257.  VAOPGCPREC 23-97.  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), the United States Court 
of Appeals for Veterans Claims (Court) held that ratings for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition. 

In the rating decision on appeal, service connection was 
established for a left knee disability based on a review of 
the veteran's service medical records which indicated that he 
was diagnosed with degenerative joint disease in 1998.  The 
veteran's left knee disability was initially rated as 10 
percent disabling under Diagnostic Codes 5010-5260.  Although 
the veteran's range of motion at that time would normally be 
evaluated as noncompensable under Diagnostic Codes 5260 and 
5261, the findings of patellar entrapment and the veteran's 
history of experiencing pain on a daily basis were noted and 
the veteran was assigned a disability rating of 10 percent.

In this case, the Board finds that separate ratings are 
warranted for distinct left knee disabilities: for 
degenerative joint disease of the left knee under Diagnostic 
Codes 5010-5260; and for instability of the left knee, under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.  

Upon VA examination in August 2004, the veteran demonstrated 
flexion of the left knee to 140 degrees and extension to zero 
degrees.  

The veteran has submitted a statement from a private 
orthopedist, Dr. Starkweather, dated July 2005.  In this 
statement, Dr. Starkweather states that the veteran 
demonstrated flexion of the left knee to 45 degrees without 
significant pain and passively to 65 degrees with significant 
pain.  Extension was to zero degrees.  The physician noted 
that the veteran had significant pain with range of motion 
and with standing.  

The veteran underwent another VA examination in August 2005.  
The veteran demonstrated flexion of the left knee to 90 
degrees with pain beginning at 70 degrees.  There was 
functional impairment noted when the veteran walks a quarter 
of a mile, and the examiner also noted that the veteran 
experienced decreased mobility, weakness, and fatigue.  
Degenerative joint disease of the knee was diagnosed.

The competent medical evidence of record demonstrates, at 
worst, limitation of flexion of the veteran's left knee to 45 
degrees due to pain.  As noted, limitation of flexion to 45 
degrees warrants a disability rating of 10 percent and no 
higher.  A higher rating under Diagnostic Code 5260 requires 
limitation of flexion to 30 degrees.  Even taking into 
account the veteran's complaints of pain and weakness, the 
evidence does not demonstrate limitation of flexion to 30 
degrees (again, pain began at 45 degrees).  Accordingly, the 
Board concludes that the criteria for an initial disability 
rating higher than 10 percent for degenerative joint disease 
of the left knee have not been met for the entire period of 
the claim.  

The Board has considered other rating criteria based on 
limitation of motion which might be applicable, including 
Diagnostic Code 5261 (limitation of extension).  The medical 
evidence of record demonstrates that the veteran has full 
left knee extension (to zero degrees).  This does not 
approach the criteria for a compensable disability rating for 
limitation of extension of the left knee.  For this reason, a 
separate compensable rating is not warranted for left knee 
extension under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

Turning to instability of the veteran's left knee, the August 
2005 VA examination noted that the veteran experienced 
sensations of the left knee giving way and instability.  The 
veteran has also reported that walking causes him to feel as 
though his left knee will fail him and that he has to wait 
several seconds upon standing up to make sure his knee will 
support him.

The Board finds that the schedular criteria for a separate 
initial 10 percent rating for instability of the left knee 
under Diagnostic Code 5257 have been met for the entire 
period of claim.  The veteran has reported subjective 
symptoms of instability and the August 2005 VA examination 
report appears to document instability on examination.  The 
Board finds that a rating in excess of 10 percent for 
instability of the left knee is not warranted for any period 
of time because the weight of the evidence does not support a 
finding that any objective instability is more than slight.

ORDER

An initial disability rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

An initial disability rating of 10 percent for lateral 
instability of the left knee is granted.  

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


